In an action in which a judgment of the Supreme Court, Nassau County, was entered January 9, 1975, granting plaintiff a separation, defendant appeals, as limited by his brief, from so much of that judgment as (1) awarded plaintiff $60 per week alimony, (2) dismissed his counterclaim seeking a proprietary interest in the marital premises and (3) awarded plaintiff a counsel fee of $1,400. Judgment affirmed insofar as appealed from, without costs.. In our view, considering the whole record on this appeal and the financial status of the respective parties, the awards of alimony and counsel fees were not excessive. Finally, the record supports the finding of the Trial Justice that defendant failed to prove that he had any proprietary interest in the marital premises, the title to which was in plaintiff’s name alone. Gulotta, P. J., Hopkins, Martuscello, Cohalan and Rabin, JJ., concur.